DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated van der Walt et al. (US. 20190328549 ).
van der Walt discloses a system for orthopedic surgery fig. 2a, comprising: 
a client device (processor, paragraph 88); a plurality of position sensor units 14, 16 configured to communicate position information wirelessly to the client device (para. 82,95, 101) wherein each of the position sensor units comprises an anchoring means for attaching position sensor units to bone fig. 26; and an adjustable cutting block 12, fig. 25 comprising: an attachment portion 90, having a recess (under knees the ball 122) therein for attaching the cutting block to a first of the plurality of sensor units; a cutting block portion 124 having a second recess (under knees the ball 122)  for attaching the cutting block to a second of the plurality of sensor units and an aperture 136, 137, 134 extending through the cutting block portion for guiding a bone cutting instrument; and

an intermediate portion 128, 130 coupling the attachment portion and the cutting block portion to each other, the cutting block therewith configured to adjustably set an orientation of the cutting instrument, wherein the aperture is in a form of a slot 134 with opposing planer surfaces for guiding an oscillating bone cutting saw blade, wherein the cutting block portion further includes anchoring means 132 for attaching the cutting block portion to bone and therewith fixing an orientation of the aperture therein when the cutting block portion is adjusted to a desired orientation, wherein the aperture is in a form of a slot 134 with opposing planer surfaces for guiding an oscillating bone cutting saw blade with respect to a cutting plane, and wherein fixing the orientation of the aperture sets the cutting block portion with respect to a desired cutting plane, wherein each of the plurality of sensor units each have a common pre-defined shape that enables sensor unites to be interchangeable with respect to the cutting block first and second recess fig. 2, wherein the intermediate portion comprises at least one pivot (by balls 126) between the attachment portion and the cutting block portion, wherein the intermediate portion comprises at least one hinge (ball 126) between the attachment portion and the cutting block portion, wherein the intermediate portion telescopically 130, para, 132 couples the attachment portion and the cutting block portion, wherein the intermediate portion comprises a rack and pinion 124, 130 configured between the attachment portion and the cutting block portion for setting a vertical distance between the attachment portion and the cutting block portion, wherein at least one of the plurality of sensor units is a gyro sensor unit that communicates position information wirelessly to the client device (para. 91), wherein at least one of the plurality of sensor units can be a magnetic sensor unit (para. 91), wherein the client device is configured to detect position information of each of the plurality of the sensors and construct a virtual model figs 51 of a subject’s skeletal anatomy based on kinematic data derived from position information from the plurality of sensors attached thereto, wherein the client device is further configured to calculate at least one of a tibial and a femoral cutting plane based on individual kinematic data and muscular activity, wherein the client device is further configured to display an interface screen depicting an avatar of the subject skeletal anatomy and superimpose the calculated cutting plane thereon fig. 51, wherein the client device is further configured to superimpose on the avatar an orientation of a guide cutting plane presented by the cutting block portion figs 51-55, wherein the client device is further configured to calculate a thickness of the tibial cut figs 51-55, wherein the client device is further configured to display a series of interface screens that queue users with respect to a resection workflow, including queues for placing position sensor units at predefined locations on a subject’s ankle, hip, tibia, and femur figs 51-55, wherein the queues further prompt users to attach the cutting block to at least one of the sensor units and adjust the cutting block portion relative to the attachment portion to achieve congruency with respect to a calculated cutting plane and a guide cutting plane presented by the cutting block portion fig. 32, wherein each of the calculated and guide cutting planes can be presented as different colors until congruency is achieved, wherein the client device further displays the avatar in a three-dimensional coordinate system and projects the cutting planes on at least one of the axial planes figs 51.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775